Exhibit 10.41
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of November 20, 2008, by and between Silicon Valley Bank
(“Bank”), on the one side, and Xata Corporation, a Minnesota corporation
(“Xata”) whose address is 965 Prairie Center Drive, Eden Prairie, Minnesota
55344, and Geologic Solutions, Inc., a Delaware corporation (“Geologic”) whose
address is 965 Prairie Center Drive, Eden Prairie, Minnesota 55344, on the other
side (Xata and Geologic are each individually referred to as a “Borrower” and
collectively referred to as “Borrowers”).
Recitals
     A. Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of an Effective Date of January 31, 2008 (as the same may
from time to time be further amended, modified, supplemented or restated, the
“Loan Agreement”).
     B. Bank has extended credit to Borrowers for the purposes permitted in the
Loan Agreement.
     C. Borrowers have requested that Bank amend the Loan Agreement, as herein
set forth, and Bank has agreed to the same, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 6.9(a) (Tangible Net Worth). Section 6.9(a) of the Loan
Agreement, which presently reads as follows:
(a) Tangible Net Worth. A Tangible Net Worth of greater than the following
(“Minimum Tangible Net Worth”): (i) from March 31, 2008 through and including
August 31, 2008, an amount equal to the Tangible Net Worth of Borrowers as of
the date of the closing of the Geologic Solutions Acquisition less $1,000,000,
and (ii) from September 1, 2008 and thereafter, the Minimum Tangible Net Worth
as calculated for “i” above plus $1,500,000 plus 50% of the Borrowers’ Net
Income (but not net

-1-



--------------------------------------------------------------------------------



 



loss) in each fiscal quarter ending after December 31, 2008. Increases in the
Minimum Tangible Net Worth based on Net Income shall be effective on the last
day of the fiscal quarter in which said Net Income is realized, and shall
continue effective thereafter. In no event shall the Minimum Tangible Net Worth
be decreased.
is hereby amended to read as follows effective as of August 31, 2008:
(a) Tangible Net Worth. A Tangible Net Worth of greater than the following
(“Minimum Tangible Net Worth”): negative $825,000 plus 50% of the Borrowers’ Net
Income (but not net loss) in each fiscal quarter ending after December 31, 2008.
Increases in the Minimum Tangible Net Worth based on Net Income shall be
effective on the last day of the fiscal quarter in which said Net Income is
realized, and shall continue effective thereafter. In no event shall the Minimum
Tangible Net Worth be decreased.
          2.2 Section 13.1 (“Eligible Accounts”). Subpart “b” of the definition
of “Eligible Accounts” contained in Section 13.1 of the Loan Agreement reads as
follows:
          (b) Accounts that the Account Debtor has not paid within ninety
(90) days of invoice date;
Said subpart “b” is hereby amended to read as follows:
(b) Accounts that the Account Debtor (other than Southeastern Freight Lines) has
not paid within ninety (90) days of invoice date, and Accounts that Southeastern
Freight Lines has not paid within two hundred twenty (220) days of invoice date;
          2.3 Section 13.1 (“Eligible Accounts”). Subpart “c” of the definition
of “Eligible Accounts” contained in Section 13.1 of the Loan Agreement reads as
follows:
(c) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;
Said subpart “c” is hereby amended to read as follows:
(c) Accounts owing from an Account Debtor (other than Southeastern Freight
Lines), fifty percent (50%) or more of whose Accounts have not been paid within
ninety (90) days of invoice date, and Accounts owing from Southeastern Freight
Lines, if fifty

-2-



--------------------------------------------------------------------------------



 



percent (50%) or more of Southeastern Freight Lines’ Accounts have not been paid
within two hundred twenty (220) days of invoice date;
          2.4 Section 13.1 (“Permitted Indebtedness”). Subpart “g” of the
definition of “Permitted Indebtedness” contained in Section 13.1 of the Loan
Agreement reads as follows:
(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon any Borrower or its Subsidiary, as the case
may be.
Said subpart “g” is hereby amended by replacing it with the following:
(g) capital lease obligations incurred in the ordinary course of business after
the Effective Date not exceeding $300,000 in the aggregate outstanding at any
time;
(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon any Borrower or its Subsidiary, as the case
may be.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such

-3-



--------------------------------------------------------------------------------



 



representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon the
execution and delivery of this Amendment by each party hereto.
[Signature page follows.]

-4-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK       BORROWERS    
 
                    SILICON VALLEY BANK       XATA CORPORATION    
 
                   
By:
  /s/ Chris Ennis
 
      By:   /s/ Jay Coughlan
 
   
Name:
  Chris Ennis       Name:   Jay Coughlan    
Title:
  Relationship Manager       Title:   Chief Executive Officer    
 
                   
 
          By:
  /s/ Mark E. Ties
 
   
 
          Name:   Mark E. Ties    
 
          Title:   Chief Financial Officer    
 
                                GEOLOGIC SOLUTIONS, INC.    
 
                   
 
          By:
  /s/ Jay Coughlan
 
   
 
          Name:   Jay Coughlan    
 
          Title:   Chief Executive Officer    
 
                   
 
          By:
  /s/ Mark E. Ties
 
   
 
          Name:   Mark E. Ties    
 
          Title:   Chief Financial Officer    

-5-